        Case 8:19-md-02879-PWG Document 174 Filed 04/16/19 Page 1 of 7




                                           April 16, 2019


VIA CM/ECF

The Honorable Paul W. Grimm
United States District Judge
United States District Court for the District of Maryland
6500 Cherrywood Lane, Suite 465A
Greenbelt, MD 20770

       Re:     In Re: Marriott Int’l, Inc., Customer Data Sec. Breach Litig.
               Case No. 8:19-md-02879-PWG (D. Md.)

Dear Judge Grimm:

         We the undersigned are counsel for plaintiff Bank of Louisiana, the only plaintiff to file a
putative class action involving the data breach at issue on behalf of a class of similarly situated
financial institutions. As no other lawyer in this MDL represents aggrieved financial institutions,
the undersigned counsel respectfully request that they be appointed as interim class counsel in the
manner designated below for the financial institution class under Rule 23(g) of the Federal Rules
of Civil Procedure. Although there are no competing applicants for this position, appointment of
interim class counsel on behalf of the financial institution class will ensure an efficient process of
coordination with the leadership appointed to represent the consumer class, prevent any later-filed
financial institution cases from potentially unwinding coordinated work and efforts, and ensure
that all plaintiffs’ counsel in all cases are governed by the same billing standards in the event of a
later fee request.

         As demonstrated herein, the members of the proposed leadership for the financial
institution class are well-recognized in their field, have significant MDL, data breach, and complex
class litigation experience, and are committed to litigating this case in a fair and efficient manner.

Sections One and Two: The Financial Institution Slate and Our Experience

         Arthur M. Murray (Proposed Co-Lead). For over 40 years, the nationally-recognized
attorneys of the Murray Law Firm (“Murray Law”) have been actively involved in complex
litigation throughout Louisiana and the United States. Proposed co-lead counsel, Arthur Murray,
has an AV Preeminent® rating from Martindale-Hubbell. Mr. Murray has represented financial
institutions in data breach litigation by serving as lead co-counsel in Kmart (Greater Chautauqua
Fed. Credit Union v. Kmart Corp., No. 1:15-cv-02228 (N.D. Ill.)) and Chipotle (Bellwether Com.
Credit Union v. Chipotle Mexican Grill, Inc., No. 1:17-cv-01102 (D. Colo.)) and as a member of
        Case 8:19-md-02879-PWG Document 174 Filed 04/16/19 Page 2 of 7



plaintiffs’ steering committees in the matters of In re Equifax, Inc. Data Sec. Breach Litig., MDL
No. 2800 (N.D. Ga.) and In re Home Depot, Inc. Customer Data Sec. Breach Litig., MDL No.
2583 (N.D. Ga.). He has also been appointed to leadership roles in other cases, including co-chair
of the plaintiffs’ steering committee in the matter of In re: NFL Sunday Ticket Antitrust Litig.,
MDL No. 02668 (C.D. Cal.) and as a member of the plaintiffs’ steering committee in the matter
of In re: Zofran (Ondansetron) Litig., MDL No. 2657 (D. Mass.).

       The Kmart, Chipotle, and Home Depot matters discussed above have settled, and Mr.
Murray’s role in the NFL Sunday Ticket and Zofran cases will not prevent him from dedicating the
time needed to effectively serve as co-lead counsel in this important litigation.

        The Honorable Judge Wayne Andersen (ret.) can attest to Mr. Murray’s work as lead
counsel on the Kmart data breach litigation, where a substantial class recovery was obtained early
in the litigation despite the defendant’s significant financial difficulties. He can be reached by
email at wra1991@aol.com or by phone at 847-650-6844.

       Steven D. Silverman (Proposed Co-Lead; Liaison). Steven D. Silverman is the
Managing Partner of Baltimore-based Silverman, Thompson, Slutkin & White, LLC (“STSW”).
STSW lawyers have presided over, or tried, thousands of cases in the District of Maryland and the
lawyers who will work on this matter, including the Honorable Joseph F. Murphy, Jr. (Ret.),
Andrew C. White, and William N. Sinclair, are well versed in local practice and procedure.

        STSW lawyers, including Mr. Silverman, have been appointed as local or lead counsel in
the following cases: In re: Nat’l Hockey League Players’ Concussion Injury Litig., No. 0:14-md-
02551-SRN (D. Minn.); In re: Under Armour Sec. Litig., No. 1:17-cv-0388-RDB (D. Md.); In re:
Facebook, Inc. Internet Tracking Litig., No. 5:12-md-02314-EJD (N.D. Cal.); and In re: Google,
Inc. Cookie Placement Consumer Privacy Litig., No. 12-md-2358 (D. Del.).

        Of the foregoing active matters, the NHL Concussion suit recently settled, and in the Under
Armour matter, motion to dismiss briefing is occurring, and thus, neither Mr. Silverman nor
anyone at his firm anticipates dedicating much, if any, time to either matter for the foreseeable
future.

         Brian C. Gudmundson (Proposed Steering Committee Member). Brian Gudmundson
is a partner in Zimmerman Reed, LLP’s Minneapolis office and has been involved in the leadership
of nearly every major data breach litigation on behalf of financial institutions in recent years. He
is currently co-lead counsel on behalf of financial institutions in the Arby’s data breach litigation
(In re: Arby’s Restaurant Group, Inc. Data Sec. Litig., No. 17-cv-00514 (N.D. Ga.)) and serves
on the executive committees in litigation arising from the Home Depot data breach (In re: The
Home Depot, Inc. Customer Data Sec. Breach Litig., No. 1:14-md-02583-TWT (N.D. Ga.));
Equifax data breach (In re: Equifax Customer Data Sec. Breach Litig., 1:17-md-02800-TWT (N.D.
Ga.)); and Wendy’s data breach (In re: The Wendy’s Company Customer Data Sec. Breach Litig.,
2:16-cv-00506-NBF (W.D. Pa.)). He has also served on several other executive committees in
consolidated data breach and privacy litigation matters.

       Mr. Gudmundson was also a member of the lead counsel team in the Target data breach
        Case 8:19-md-02879-PWG Document 174 Filed 04/16/19 Page 3 of 7



litigation (In re: Target Corp. Customer Data Sec. Breach Litigation, No. 14-02522-PAM (D.
Minn.)) that resulted in the first certified class of financial institutions in a data breach matter and
a $39 million class recovery. Mr. Gudmundson has also served in leadership capacities in several
other major class actions on behalf of consumers, businesses, and governmental entities.

         Stuart A. Davidson (Proposed Steering Committee Member; Coordinating Discovery
Counsel). Mr. Davidson has been practicing law for 17 years at Robbins Geller Rudman & Dowd
LLP (“Robbins Geller”), the largest class-action firm in the world. Mr. Davidson leads many of
the firm’s data breach, privacy, and consumer class actions, including serving as a member of the
Plaintiffs’ executive committee in the matter of In re Yahoo! Inc. Customer Data Sec. Breach
Litig., No. 5:16-md-02752 (N.D. Cal.) (Koh, J.), the largest data breach case in history, where Mr.
Davidson leads the law and briefing efforts, which resulted in denials, in large part, of Yahoo’s
motions to dismiss, and a proposed $117.5 million settlement which would represent the largest
data-breach recovery in history; as co-lead counsel in the matter of In re Facebook Biometric
Information Privacy Litig., No. 3:15-cv-03747-JD (N.D. Cal.) (Donato, J.), a cutting-edge,
certified privacy case concerning Facebook’s alleged unlawful collection of users’ biometric
identifiers without informed consent; as a member of the Plaintiffs’ executive committee in the
matter of In re Intel Corp. CPU Mktg., Sales Practices & Prods. Liability Litig., No. 3:18-md-
02828-SI (D. Or.) (Simon, J.), an MDL alleging that Intel marketed and sold computer chips with
inherent security vulnerabilities; and his efforts to spearhead several aspects of one of the most
watched antitrust cases in the nation, In re EpiPen (Epinephrine Injection, USP) Mktg., Sales
Practices & Antitrust Litig., No. 2:17-md-02785 (D. Kan.) (Crabtree, J.).

        Perhaps more importantly, Mr. Davidson enjoys tremendous respect from members of both
the plaintiffs’ and defense bar, not just for his legal talents, but his ability to form lasting
relationships that transcend the practice of law. Mr. Davidson personally has the time available to
dedicate to this case and, if appointed, will treat this case with the highest priority.

       The Honorable Daniel D. Crabtree (D. Kan.) can attest to Mr. Davidson’s work in the
pending EpiPen MDL. He can be reached by phone at 913-907-1420.

        Charles Van Horn (Proposed Steering Committee Member). Charles Van Horn is a
shareholder in the Atlanta, Georgia firm Berman Fink Van Horn where his practice involves
business and commercial litigation with an emphasis on litigation for financial institutions on a
wide variety of issues. Mr. Van Horn is AV rated by Martindale Hubbell.

         Mr. Van Horn’s representation of financial institutions includes data breach and cyber-
related issues, as well as enforcement litigation, lender liability, statutory compliance issues and
foreclosure claims. He has been appointed as a member of the Plaintiffs’ executive committee in
the matter of In re: Arby’s Restaurant Group, Inc. Data Sec. Litig., No. 17-cv-00514 (N.D. Ga.),
representing banks and credit unions who issued payment cards that were subject of alleged data
breach; a member of the Plaintiffs’ steering committee in the matter of In re: Equifax, Inc.
Customer Data Sec. Breach Litig., No. 1:17-md-2800-TWT (N.D. Ga.), representing financial
institutions in recovering losses arising from the Equifax data breach; a member of the Plaintiffs’
coordination committee in the matter of In re: The Home Depot, Inc. Customer Data Sec. Breach
Litig., No. 1:14-md-02583-TWT (N.D. Ga.), representing banks and credit unions in recovering
        Case 8:19-md-02879-PWG Document 174 Filed 04/16/19 Page 4 of 7



losses; and has served as counsel for financial institution plaintiffs in the matter of In re: The
Wendy’s Company Customer Data Sec. Breach Litig., No. 2:16-cv-00506-NBF (W.D. Pa.)
representing banks and credit unions in recovering losses arising from Wendy’s data breach.


        Mr. Van Horn was formerly an adjunct professor at Emory University School of Law. He
lectures frequently, including conducting numerous seminars on lender litigation matters, data
security, foreclosure issues and fraudulent conveyance claims.

Section 3: Funding

       Counsel will be self-funding the matter.

Section 4: Agreements

       There are no agreements among counsel.

Section 5: Billing

         To the extent the Court has requested a description of how our proposed leadership group
would obtain input from non-lead law firms, maintain case communications with those not in
leadership, and avoid the duplication of work while coming up with procedures for assigning and
monitoring work, given the current state of the financial institution track, such request is moot.
Counsel do expect to communicate with whomever is appointed in whatever positions are provided
for in the consumer track, and possibly other plaintiffs’ counsel as well, and to the Court’s question
about our history of working cooperatively with other counsel, we would point to the numerous
times the proposed slate has been appointed to leadership positions in MDLs, something that would
not occur, presumably, if undersigned did not work cooperatively with other counsel.

        With respect to monitoring case work and ensuring efficient, non-duplicative prosecution,
the firms comprising the proposed leadership for the financial institutions track have worked
together in several matters and customarily implement strict time and expenses reporting
guidelines, both in terms of the type and amount of work that may be reported and the frequency
with which it must be reported to lead counsel. The undersigned counsel expect to implement a
similar time and expense reporting protocol in this matter.

        Finally, with regard to billing and controlling costs, if appointed as interim class counsel
for the putative financial institution class, the undersigned will propose a protocol similar to the
following:

        a.) Billing caps for attorney and non-attorney time: $250 per hour for paralegals and law
clerks; $450 for associates; $575 for partners with 6-10 years of practice; $625 for partners with
11-20 years of practice; $675 for partners with 21-30 years of experience; and $750 for partners
with more than 30 years of experience;

       b.) Regardless of years of experience, document review work may be billed at no more
        Case 8:19-md-02879-PWG Document 174 Filed 04/16/19 Page 5 of 7



than $350 per hour;

       c.) All firms, attorneys, experts and consultants working on the case must maintain detailed,
contemporaneous time records, prepared at the most within seven days after the work reflected in
each time entry occurred. Such reports must be recorded in tenth of an hour increments. These
time records must be submitted to lead counsel each month;

       d.) Lead counsel will exercise appropriate billing judgement and eliminate time for “read
and review”, unless it was authorized by lead counsel or necessary for a particular project. Lead
counsel will also exercise billing judgment for “attorney conferences” to ensure that excessive
hours are not billed in meetings or teleconference calls; and

        e.) In an attorneys’ fee request, lead counsel will submit to the Court: (1) contemporaneous
billing records, including a breakdown of hours spent on specific tasks by each attorney; (2) each
attorney’s, paralegal’s, and staff member’s billing rates; (3) justifications for those billing rates,
and (4) any other information this Court desires.

       The undersigned also propose that in light of the facts of this case, law firms be
compensated at no more than 27.5% of any common fund created through settlement. See, e.g.,
Boyd v. Coventry Health Care Inc., 299 F.R.D. 451, 465 (D. Md. 2014) (recognizing that cases in
the Fourth Circuit “have resulted in awards of attorneys’ fees in the ranges of 25% to 28% of the
common fund.”).

Section 6: Other Factors

       Counsel have no other factors to raise with the Court at this time.

        Attached as Exhibit A is a proposed order should the Court agree with the leadership
structure proposed above. While aware that the April 29th hearing relates to leadership of the
Consumer Track, members of the proposed Financial Track leadership plan to attend and
participate in any discussions with the Court concerning scheduling matters.

Dated: April 16, 2019                             Respectfully submitted,

        /s/                                           /s/
Steven D. Silverman (# 22887)                     Stuart A. Davidson (Admitted Pro Hac Vice)
Silverman Thompson Slutkin & White, LLC           Robbins Geller Rudman & Dowd LLP
201 N. Charles St., Suite 2600                    120 E. Palmetto Park Rd., Suite 500
Baltimore, MD 21201                               Boca Raton, FL 33432
(410) 385-2225 (t)                                (561) 750-3000 (t)
(410) 547-2432 (f)                                (561) 750-3364 (f)
ssilverman@mdattorney.com                         sdavidson@rgrdlaw.com

       /s/                                            /s/
Charles Van Horn (Admitted Pro Hac Vice)          Brian C. Gudmundson (Admitted Pro Hac Vice)
Berman Fink Van Horn P.C.                         Zimmerman Reed LLP
3475 Piedmont Road, NE, Suite 1100                1100 IDS Center, 80 S. 8th St.
Atlanta, GA 30305                                 Minneapolis, MN 55402
       Case 8:19-md-02879-PWG Document 174 Filed 04/16/19 Page 6 of 7



(404) 261-7711 (t)                          (612) 341-0400 (t)
(404) 233-1943 (f)                          (612) 341-0844 (f)
cvanhorn@bfvlaw.com                         brian.gudmundson@zimmreed.com

       /s/
Arthur M. Murray (Admitted Pro Hac Vice)
Murray Law Firm
650 Poydras St., Suite 2150
New Orleans, LA 70130
(504) 525-8100 (t)
(504) 584-5249 (f)
amurray@murray-lawfirm.com

Counsel for Plaintiff Bank of Louisiana

cc:    All Counsel of Record (via CM/ECF)
        Case 8:19-md-02879-PWG Document 174 Filed 04/16/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of April, 2019, a copy of the foregoing Correspondence

was filed with the Clerk of the Court via the CM/ECF system which will provide copies to all

counsel of record.

                                                    /s/
                                             Steven D. Silverman (#22887)
